Citation Nr: 1429195	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-40 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to service connection for sleep apnea; entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD); entitlement to an evaluation in excess of 10 percent for the service-connected pilonidal cyst; and entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1988 to November 1994, including service in Southwest Asia; he was awarded the Combat Medical Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination issued by the VA Medical Center (VAMC) located in Memphis, Tennessee that the appellant was not eligible for an annual clothing allowance.  See 38 C.F.R. § 3.810(c)(1) (the one year period for filing an application for clothing allowance includes the anniversary date (August 1) and terminates on July 31 of the following year; an application filed more than one year after the anniversary date for which entitlement is initially established will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided it is filed within one year of such date).

In addition to the paper claims files, there is an electronic file associated with the claim on appeal.  That electronic file does not currently contain evidence pertinent to the claim on appeal.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the service-connected pilonidal cyst disability requires the use of a prescribed medication which causes irreparable damage to outer garments. 




CONCLUSION OF LAW

The criteria for establishing entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With regard to the clothing allowance issue, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Merits of the Claim

The Veteran contends that he is entitled to an annual clothing allowance because the medicated cream he has to use to treat his service-connected pilonidal cyst seeps through his underwear and causes irreparable damage to his outer garments.  His spouse has submitted a written statement to the effect that the cream causes stains and thinning to the clothing which comes in contact with the cream.  She reported that various brands of laundry detergent and stain removers have been unsuccessful in getting the stains removed and that they just end up replacing the clothing.

A clothing allowance is paid if one of three criteria is satisfied.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  38 U.S.C.A. § 1162(2); 38 C.F.R. § 3.810(a)(2) (2010); 38 C.F.R. § 3.810(a)(1)(ii)(B) (2013).  Certification from the Under Secretary for Health, to include the Chief Medical Director or a designee thereof, is required.  38 C.F.R. § 3.810(a)(2) (2010); 38 C.F.R. § 3.810(a)(1)(ii) (2013).  The characterization of outer garment is reserved for clothing that is not covered by other clothing or material.  See Short Bear v. Nicholson, 19 Vet. App. 341 (2005) (discussing that a clothing allowance cannot be granted for irreparable damage to underwear).

The Veteran is in receipt of a 10 percent disability rating for a pilonidal cyst.  Medication used to treat the pilonidal cyst disability includes Triamcinolone Acetonide 0.25% cream. 

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an annual clothing allowance.  The Board notes that the Veteran and his spouse are competent to describe whether or not the Veteran's outer clothing has been soiled beyond repair due to the extensive use of the skin-treating medication, as these are observable circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the VAMC maintains that the prescribed cream does not cause irreparable damage to outer garments.  There is no evidence of record that empirically establishes the accuracy of either contention.  Because the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor and entitlement to an annual clothing allowance is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An annual clothing allowance is granted


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


